 

Exhibit 10.2

 

April 6, 2005

 

The St. Paul Travelers Companies, Inc.

385 Washington Street

St. Paul, MN 55102

 

Merrill Lynch International

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10281

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Collateral Agent

4 World Financial Center

New York, NY 10281

 

 

Dear Sirs or Mesdames,

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into among us on the Trade Date
specified below (the “Transaction”).  This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “Party A” means Merrill Lynch International, “Party B”
means The St. Paul Travelers Companies, Inc., the “Collateral Agent” means
Merrill Lynch, Pierce, Fenner & Smith Incorporated, solely in its capacity as
collateral agent for Party A, and “Agent” means Merrill Lynch, Pierce, Fenner &
Smith Incorporated, solely in its capacity as agent for Party A and Party B.

 

1.                                       The definitions and provisions
contained in the 2000 ISDA Definitions (the “ISDA Definitions”) and the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions” and, together with
the ISDA Definitions, the “Definitions”), each as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation.  In the event of any inconsistency between the ISDA Definitions
and the Equity Definitions, the Equity Definitions shall govern.  In the event
of any inconsistency between the Definitions and this Confirmation, this
Confirmation shall govern.  The Transaction is a Share Forward Transaction
within the meaning set forth in the Equity Definitions, and, if Cash Settlement
is applicable, shall consist of individual Tranches as described below.

 

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “ISDA Form”), as published by the
International Swaps and Derivatives Association, Inc., as if Party A, Party B
and the Collateral Agent had executed the ISDA Form (without any
Schedule thereto) on the date hereof.  All provisions contained in the Agreement
are incorporated into and shall govern this Confirmation except as expressly
modified below.  This Confirmation evidences a complete and binding agreement
among Party A, Party B and the Collateral Agent as to the terms of the
Transaction to which it relates and replaces any previous agreement among Party
A, Party B and the Collateral Agent with respect to the subject matter hereof. 
This Confirmation, together with and all other confirmations or agreements
between us referencing the ISDA Form, shall be deemed to supplement, form part
of and be subject to the same, single Agreement.

 

If there exists any ISDA Master Agreement among Party A, Party B and the
Collateral Agent or any confirmation or other agreement among Party A, Party B
and the Collateral Agent pursuant to which an ISDA Master Agreement is deemed to
exist among Party A, Party B and the Collateral Agent, then notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Party A, Party B and the Collateral
Agent are parties, this Transaction shall not be considered a Transaction under,
or otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2.                                       The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

1

--------------------------------------------------------------------------------


 

General Terms:

 

Trade Date:

 

April 7, 2005

 

 

 

Effective Date:

 

April 12, 2005

 

 

 

Seller:

 

Party B

 

 

 

Buyer:

 

Party A

 

 

 

Shares:

 

Class A common stock, par value $0.01, of Nuveen Investments, Inc. (the
“Issuer”) (Exchange Symbol: “JNC”).

 

 

 

Tranches:

 

If Cash Settlement is applicable, the Transaction will consist of individual
Tranches each with the terms and conditions as set forth in this Confirmation.
The payments and deliveries to be made upon settlement of the Transaction shall
be determined separately for each Tranche as if such Tranche were a separate
Transaction.

 

 

 

Number of Shares:

 

If Cash Settlement is applicable, the Number of Shares for each Tranche shall be
as set forth below.

 

 

 

 

 

If Physical Settlement is applicable, the Number of Shares shall be 5,824,800.

 

 

 

Number of Shares for each Tranche:

 

For each Tranche, 15% (or such other percentage (not to exceed 20%) as Party B
may elect by written notice to Party A at least three Exchange Business Days
prior to the Valuation Date for such Tranche) of the average of the daily
trading volume (such average, the “Relevant Trading Volume” for such Tranche) of
the Shares on the Exchange for the four full calendar weeks preceding the First
Valuation Date; provided that if on any Valuation Date for any Tranche, the
Relevant Trading Volume for such Tranche exceeds (a) 5,824,800, minus (b) the
aggregate number of Shares for all Tranches for which the relevant Valuation
Date has occurred, then (x) the Number of Shares for such Tranche shall be the
difference between the numbers set forth in clause (a) and clause (b) of this
sentence and (y) such Tranche and the corresponding Valuation Date shall be the
last Tranche and the last Valuation Date, as the case may be.

 

 

 

Prepayment:

 

Applicable

 

 

 

Conditions to Party A’s Obligation to Pay Prepayment Amount:

 

It shall be a condition to Party A’s obligation to pay the Prepayment Amount
hereunder on the Prepayment Date that (i) Party B shall have performed its
obligations under paragraphs 4, “Delivery of Collateral,” and 5, “Agreements to
Deliver Documents,” below, and (ii) the offering of $275,060,000 of the 6.75%
Mandatorily Exchangeable Securities due October 2007 issued pursuant to a
Security dated as of April 12, 2005 issued under an indenture between

 

2

--------------------------------------------------------------------------------


 

 

 

Merrill Lynch & Co., Inc. (“Parent”) and JPMorgan Chase Bank, National
Association, as trustee, shall have closed.

 

 

 

Prepayment Amount:

 

$184,290,200.

 

 

 

Variable Obligation:

 

Inapplicable

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

Valuation:

 

Valuation Date:

 

If Cash Settlement is applicable, a number of consecutive Scheduled Trading Days
equal to the number of Tranches, starting on the First Valuation Date; provided
that if the Valuation Date for any Tranche is a Disrupted Day, the Valuation
Date for such Tranche shall be the first succeeding Scheduled Trading Day that
is not a Disrupted Day and that is not or is not deemed to be a Valuation Date
in respect of any other Tranche under the Transaction; provided  further that if
the Valuation Date for any Tranche has not occurred pursuant to the preceding
proviso as of the tenth Scheduled Trading Day following the last Scheduled
Valuation Date under the Transaction, that tenth Scheduled Trading Day shall be
the Valuation Date for such Tranche (irrespective of whether such day is a
Valuation Date in respect of any other Tranche) and the Calculation Agent shall
determine its good faith estimate of the value for the Shares as of the
Valuation Time on that tenth Scheduled Trading Day; provided further that if the
First Valuation Date would be a date that is also a Valuation Date in respect of
Cash Settlement under the transaction evidenced by the confirmation (the “MS
Confirmation”) dated as of April 6, 2005 by and among Party B, Morgan Stanley &
Co. International Limited, Morgan Stanley & Co. Incorporated, as collateral
agent and Morgan Stanley & Co. Incorporated, as agent, then Party B shall so
notify Party A, and the First Valuation Date hereunder shall be the first
Exchange Business Day after the final Valuation Date (as such term is defined in
the MS Confirmation) under the MS Confirmation.

 

 

 

 

 

If Physical Settlement is applicable, the Valuation Date shall be December 30,
2005.

 

 

 

First Valuation Date:

 

If Cash Settlement is Applicable, December 31, 2005.

 

 

 

Acceleration of the Valuation Date:

 

Notwithstanding the foregoing, at any time, Party B may on five Scheduled
Trading Days’ prior written notice (an “Acceleration Notice”) to Party A (which
Acceleration Notice shall include Party’s B Settlement Election Method) elect to
accelerate the Valuation Date (if Physical Settlement is applicable) or the
First Valuation Date (if Cash Settlement is applicable), as the case may be, to
a date specified by Party B in such Acceleration Notice; provided that if
Physical Settlement is applicable, Party B shall have the right to

 

3

--------------------------------------------------------------------------------


 

 

 

accelerate the Valuation Date only with respect to a Number of Shares that would
not, upon delivery of such Number of Shares to Party A on the Settlement Date,
disregarding, for this purpose only, the effect of the provisions set forth
under “Limitation on Receipt of Shares” below, cause Parent to directly or
indirectly own, control or hold with the power to vote (as such terms are used
in Section 2(a)(3) of the Investment Company Act of 1940, as amended (the “1940
Act”)) at such time in excess of 4.9% of the outstanding Shares. If the
Valuation Date is accelerated only with respect to a Number of Shares that is
less than the total Number of Shares for the Transaction as a result of the
proviso to the immediately preceding sentence, then (i) settlement shall occur
in respect of such accelerated Valuation Date as if the Number of Shares for the
Transaction were the Number of Shares with respect to which such Valuation Date
is accelerated and (ii) the Transaction shall continue with a Number of Shares
equal to the Number of Shares with respect to which the Valuation Date is not
(or has not previously been) accelerated.

 

 

 

 

 

If, upon receipt of an Acceleration Notice, Party A determines that it cannot
take delivery of the number of Shares that are the subject of such Acceleration
Notice in light of the proviso to the first sentence of the immediately
preceding paragraph, Party A shall notify Party B of the number of Shares that
Party A would be able to accept delivery of without directly or indirectly
owning, controlling or holding with the power to vote (as such terms are used in
Section 2(a)(3) of the 1940 Act) immediately after such delivery in excess of
4.9% of the outstanding Shares, and settlement shall occur on the Settlement
Date with respect to such Number of Shares.

 

 

 

 

 

After delivering the notice described in the immediately preceding paragraph,
Party A shall notify Party B as promptly as practicable on any date on which it
would be able to accept delivery of Shares if, after giving effect to such
delivery, Parent would not directly or indirectly own, control or hold with the
power to vote (as such terms are used in Section 2(a)(3) of the 1940 Act) at
such time in excess of 4.9% of the outstanding Shares (such notification to
include the number of Shares that Party A would be able to accept delivery of
without Parent directly or indirectly owning, controlling or holding with the
power to vote (as such terms are used in Section 2(a)(3) of the 1940 Act)
immediately after such delivery in excess of 4.9% of the outstanding Shares).
Upon receipt of a notice described in the immediately preceding sentence, Party
B shall be deemed to have accelerated to the Exchange Business Day immediately
following the date such notice is given the Valuation Date pursuant to the first
sentence of the second preceding paragraph (subject to the proviso thereto).

 

 

 

Settlement Price:

 

On any day, the sum of (a) $0.05, and (b) the Rule 10b-18 U.S. Dollar volume
weighted average price per Share as displayed on Bloomberg screen

 

4

--------------------------------------------------------------------------------


 

 

 

“JNC.N<EQUITY>_AQR_SEC”, or any successor screen that the Calculation Agent
deems appropriate for such day to determine the Settlement Price.

 

Settlement Terms:

 

Settlement Method Election:

 

Applicable

 

 

 

Electing Party:

 

Party B

 

 

 

Settlement Method Election Date:

 

Subject to the provision opposite the caption “Acceleration of the Valuation
Date” above, the date that is five Scheduled Trading Days prior to the Valuation
Date (if Physical Settlement will be applicable) or the First Valuation Date (if
Cash Settlement will be applicable), as the case may be.

 

 

 

Default Settlement Method:

 

Physical Settlement

 

 

 

Automatic Physical Settlement:

 

If (x) Party B has not elected Cash Settlement, (y) by 11:00 a.m., New York City
time, on the Settlement Date, Party B has not otherwise effected delivery of the
Number of Shares to be Delivered and (z) the Collateral then includes Shares or
Class B common stock, par value $0.01, of the Issuer (“Class B Shares”), then
the delivery required by Section 9.2 of the Equity Definitions shall be
effected, in whole or in part, as the case may be, by delivery from the
Collateral Account (as defined below under “Collateral Provisions”) to Party A
of a number of Shares (it being understood that any Class B Shares constituting
Collateral will be converted into Shares as described in the Issuer
Acknowledgment (as defined below)) equal to the Number of Shares to be
Delivered.

 

 

 

Settlement Currency:

 

U.S. Dollars

 

 

 

Settlement Cycle:

 

The parties hereto agree and acknowledge that as of the Trade Date, the
Settlement Cycle is three (3) Clearance System Business Days.

 

Limitation on Receipt of Shares:

 

Notwithstanding any other provisions of this Confirmation, Party A shall not be
entitled to receive Shares or Class B Shares under this Confirmation (whether in
connection with a settlement or early termination of the Transaction or any
foreclosure or other exercise of rights or remedies with respect to any
Collateral or otherwise) to the extent (but only to the extent) that such
receipt would result in Parent directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or otherwise directly or
indirectly owning, controlling or holding with the power to vote (as such terms
are used in Section 2(a)(3) of the 1940 Act) at any time in excess of 4.9% of
the outstanding Shares. Any purported delivery under this Confirmation shall be
void and have no effect to the extent (but only to the extent) that such
delivery would result in Parent directly or indirectly so beneficially owning or
otherwise directly or indirectly

 

5

--------------------------------------------------------------------------------


 

 

 

owning, controlling or holding with the power to vote (as such terms are used in
Section 2(a)(3) of the 1940 Act) in excess of 4.9% of the outstanding Shares.
Except as otherwise provided herein, if any delivery owed to Party A under this
Confirmation is not made, in whole or in part, as a result of this provision,
Party B’s obligation to make such delivery shall not be extinguished and Party B
shall make such delivery as promptly as practicable after, but in no event later
than one Currency Business Day after, Party A gives notice to Party B that such
delivery would not result in Parent directly or indirectly beneficially owning
or otherwise directly or indirectly owning, controlling or holding with the
power to vote (as such terms are used in Section 2(a)(3) of the 1940 Act) in
excess of 4.9% of the outstanding Shares.

 

 

 

 

 

Notwithstanding the preceding paragraph, as of the earlier of March 31, 2006 and
the date 90 calendar days immediately following the date (if any) to which the
Valuation Date is accelerated pursuant to “Acceleration of the Valuation Date”
above, Party B shall have the right to deliver to Party A any remaining number
of Shares required to be delivered hereunder in settlement of the Transaction
irrespective of whether such delivery would result in Parent directly or
indirectly beneficially owning (as such term is defined for purposes of
Section 13(d) of the Exchange Act) or otherwise directly or indirectly owning,
controlling or holding with the power to vote (as such terms are used in
Section 2(a)(3) of the 1940 Act) at any time in excess of 4.9% of the
outstanding Shares.

 

Dividends:

 

Extraordinary Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) or (B) of the Equity Definitions).

 

 

 

Payment Obligation in Respect of Extraordinary Dividends:

 

In the event of any Extraordinary Dividend for which the ex-dividend date occurs
during the period from, but excluding, the Trade Date to, and including, the
Valuation Date (or, in the case that Cash Settlement applies, the last Valuation
Date), Party B shall make a delivery or payment to Party A, on the date that
such Extraordinary Dividend is delivered or paid to holders of Shares, of the
type of property or cash, as the case may be, delivered or paid by the Issuer in
such Extraordinary Dividend in an amount equal to the product of (i) the Number
of Shares on the ex-dividend date for such Extraordinary Dividend (assuming
Physical Settlement were applicable; provided that if such ex-dividend date
occurs after the first Valuation Date and Cash Settlement is applicable, the
“Number of Shares” for purposes of this clause (i) shall be the Number of Shares
on the ex-dividend date for such Extraordinary Dividend (assuming Physical
Settlement were applicable), minus the aggregate Number of Shares for all
Tranches for which the Valuation Date has occurred prior to

 

6

--------------------------------------------------------------------------------


 

 

 

such ex-dividend date) and (ii) the amount of property or cash, as the case may
be, that would be received by a holder of one Share in connection with such
Extraordinary Dividend, as determined by the Calculation Agent.

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 8.4(b) and 9.2(a)(iii) of the Equity Definitions.

 

Share Adjustments:

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that (i) no adjustment shall be made in
connection with a Potential Adjustment Event that would require full or partial
Cash Settlement of the Transaction and (ii) no adjustment shall be made that
would result in Party B being required to purchase additional Shares for
delivery hereunder (it being understood that certain adjustments, including
without limitation adjustments for stock splits or stock dividends, will
increase the Number of Shares).

 

Extraordinary Events:

 

Consequences of Merger Events:

 

Share-for-Share:

 

Alternative Obligation

 

 

 

Share-for-Other:

 

Alternative Obligation

 

 

 

Share-for-Combined:

 

Alternative Obligation

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

Tender Offer:

 

Not Applicable

 

 

 

Nationalization, Insolvency or Delisting:

 

Negotiated Close-Out; provided that the phrase “, provided that any
Physically-settled Transaction will, at the election of either party, become a
Transaction to which Cash Settlement is applicable” shall be deleted from
Section 12.6(c)(i) of the Equity Definitions.

 

Additional Disruption Events:

 

Change in Law:

 

On or prior to October 1, 2005, Not Applicable. On and after October 1, 2005,
Applicable; provided that clause (Y) in the definition thereof in
Section 12.9(a)(ii) of the Equity Definitions shall be deleted.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Not Applicable

 

 

 

Hedging Disruption:

 

Not Applicable

 

7

--------------------------------------------------------------------------------


 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Loss of Stock Borrow:

 

Not Applicable

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Credit Support Documents:

 

Section 4 shall be a Credit Support Document under the Agreement with respect to
Party B.

 

 

 

 

 

The guarantee described below opposite the caption “Guarantee of Parent” shall
be a Credit Support Document under the Agreement with respect to Party A, and
Parent shall be a Credit Support Provider in relation to Party A.

 

 

 

Guarantee of Parent

 

It shall be a condition to the effectiveness of this Confirmation that Parent
has executed a guarantee in substantially the form attached hereto as Annex B.

 

 

 

Default Under Specified Transaction:

 

Not Applicable

 

Account Details:

 

Payments to Party A:

 

TBD

 

 

 

Payments to Party B:

 

TBD

 

 

 

Delivery of Shares to Party A:

 

TBD

 

Office:

 

Party A is not a Multibranch Party; Party B is not a Multibranch Party.

 

 

 

Calculation Agent:

 

Party A. The Calculation Agent shall have no responsibility for good faith,
non-negligent errors or omissions in any determination under the Transaction;
provided that any such errors or omissions shall be corrected promptly once
discovered. Calculations and determinations by the Calculation Agent shall be
made after consultation with Party B if such consultation is, in the Calculation
Agent’s judgment, reasonably practicable (it being understood that such
consultation will not be reasonably practicable in connection with some
adjustments and determinations required to be made by the Calculation Agent).

 

3.                                       Other Provisions:

 

Additional Representations and Warranties of Party B:

 

Party B hereby represents and warrants to Party A as of the date hereof and as
of every day from the date hereof to and including the Trade Date, that:

 

8

--------------------------------------------------------------------------------


 

1.               Party B is an “eligible contract participant” as such term is
defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

2.               Party B is not and, after giving effect to the transactions
contemplated hereby, will not be an “investment company” as such term is defined
in the 1940 Act.

 

3.               Party B is, and shall be as of the date of any payment or
delivery by Party B hereunder, solvent and able to pay its debts as they come
due, with assets having a fair value greater than liabilities and with capital
sufficient to carry on the businesses in which it engages.

 

4.               Party B (a) has timely filed, caused to be timely filed or
shall timely file or cause to be timely filed all material tax returns that are
required to be filed by it as of the date hereof and (b) has paid all material
taxes shown to be due and payable on said returns or on any assessment made
against it or any of its property and all other material taxes, assessments,
fees, liabilities or other charges imposed on it or any of its property by any
governmental authority, unless in each case the same are being contested in good
faith.  For purposes of determining whether a tax return has been timely filed,
any extensions shall be taken into account.

 

5.               Party B’s holding period (calculated in accordance with
Rule 144(d) under the Securities Act of 1933, as amended (the “Securities Act”))
with respect to the Initial Pledged Items commenced at least two years prior to
the Trade Date.  Party B agrees that Party B has not (i) created or permitted to
exist any Lien (other than the security interests) or any Transfer Restriction
(other than the Existing Transfer Restrictions, as defined in Section 4 below)
upon or with respect to the Collateral, (ii) sold or otherwise disposed of, or
granted any option with respect to, any of the Collateral or (iii) entered into
or consented to any agreement (other than, in the case of clause (x), this
Confirmation) (x) that restricts in any manner the rights of any present or
future owner of any Collateral with respect thereto or (y) pursuant to which any
person other than Party B, Party A and any securities intermediary through whom
any of the Collateral is held (but in the case of any such securities
intermediary only in respect of Collateral held through it) has or will have
Control in respect of any Collateral.  “Control” means “control” as defined in
Section 8-106 and 9-106 of the Uniform Commercial Code as in effect in the State
of New York (“UCC”).

 

6.               Other than financing statements or other similar or equivalent
documents or instruments with respect to the security interests in the
Collateral created by Section 4 below, no financing statement, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect a lien, security interest or
other encumbrance of any kind on such Collateral.

 

7.               All Collateral consisting of securities and all financial
assets underlying Collateral consisting of security entitlements (each as
defined in Section 8-102 of the UCC) at any time pledged hereunder is and shall
be issued by an issuer organized under the laws of the United States, any State
thereof or the District of Columbia and is and will be (i) certificated (and the
certificate or certificates in respect of such securities or financial assets
are and shall be located in the United States) and registered in the name of
Party B or held through a securities intermediary whose securities
intermediary’s jurisdiction (within the meaning of Section 8-110(e) of the UCC)
is located in the United States or (ii) uncertificated and either registered in
the name of Party B or held through a securities intermediary whose securities
intermediary’s jurisdiction (within the meaning of Section 8-110(e) of the UCC)
is located in the United States; provided that this representation shall not be
deemed to be breached if, at any time, any such Collateral is issued by an
issuer that is not organized under the laws of the United States, any State
thereof or the District of Columbia, and the parties hereto agree to procedures
or amendments hereto necessary to enable Party A to maintain a valid and
continuously perfected security interest in such Collateral, in respect of which
Party A will

 

9

--------------------------------------------------------------------------------


 

have Control, subject to no prior Lien.  The parties hereto agree to negotiate
in good faith any such procedures or amendments.

 

8.               No registration, recordation or filing with any governmental
body, agency or official is required or necessary for the validity or
enforceability hereof or for the perfection or enforcement of the security
interests in the Collateral created by Section 4 below, other than the filing of
financing statement in any appropriate jurisdiction.

 

9.               Party B has not performed and shall not perform any acts that
might prevent Party A from enforcing any of the terms of Section 4, “Collateral
Provisions,” or that might limit Party A in any such enforcement.

 

10.         As of the date hereof, Party B is not in possession of any material
non-public information regarding the Issuer.

 

U.S. Private Placement Representations:

 

Each of Party A and Party B hereby represents and warrants to the other party as
of the date hereof that:

 

1.               It is an “accredited investor” (as defined in Regulation D
under the Securities Act) and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Transaction, and it is able to bear the economic risk of the Transaction.

 

2.               It is entering into the Transaction for its own account and not
with a view to the distribution or resale of the Transaction or its rights
thereunder except pursuant to a registration statement declared effective under,
or an exemption from the registration requirements of, the Securities Act.

 

Covenant Regarding Exchange Act Filings:

 

1.               Each of Party A and Party B agrees that such party and its
affiliates will comply with all applicable disclosure or reporting requirements
in respect of the Transaction, including, without limitation, any requirement
imposed by Section 13 or Section 16 of the Exchange Act, if any, and it shall
provide the other party with a copy of any report filed in respect of the
Transaction promptly upon filing thereof.

 

Payments on Early Termination:

 

Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.9 of the Equity Definitions (any such event as described in clause
(x) or (y) above, an “Early Termination Event”), if Party B would owe any amount
to Party A pursuant to Section 6(d)(ii) of the Agreement (determined as if the
Transaction were the only Transaction under the Agreement) or any Cancellation
Amount pursuant to Section 12.9 of the Equity Definitions (any such amount, a
“Party B Payment Amount” and any Early Termination Event that would so result in
Party B owing any such amount, a “Party B Payment Event”), then, except to the
extent that Party A proceeds to realize upon the Collateral and to apply the
proceeds of such realization to any obligation of Party B hereunder and under
the Agreement, and except to the extent that such delivery would cause Party B
to cease to be in compliance with Section 7(c) of the Repurchase Agreement dated
as of March 29, 2005 between the Issuer and Party B (the “Repurchase Agreement”)
(provided that for purposes of this sentence such Section 7(c) shall be deemed
not to include the words “and the occurrence of the Settlement Date”) on the
date on which any Party B Payment Amount is due, in lieu of any payment or
delivery of such Party B Payment Amount, Party B shall deliver to Party A a
number of Shares (or, if the Shares have been

 

10

--------------------------------------------------------------------------------


 

converted into other securities or property in connection with an Extraordinary
Event, a number or amount of such securities or property) with a value equal to
the Party B Payment Amount based on the market value of the Shares (or such
other securities or property) as of the Early Termination Date or the date as of
which the Cancellation Amount is determined, as the case may be, as determined
by the Calculation Agent.

 

Securities Contract:

 

The parties hereto acknowledge that it is intended that each of Party A and the
Collateral Agent will qualify as a “stockbroker” within the meaning of
Section 101 (53A) of Title 11 of the United States Code (the “Bankruptcy Code”)
and that Party A is a “customer” of the Collateral Agent within the meaning
Section 741(2) of the Bankruptcy Code. The parties hereto further intend that
the Transaction is a “securities contract”, as such term is defined in
Section 741(7) of the Bankruptcy Code, entitled to the protection of, among
other provisions, Sections 555 and 362(b)(6) of the Bankruptcy Code, and that
each payment or delivery of cash, Shares or other property or assets hereunder
is a “settlement payment” within the meaning of Section 741(8) of the Bankruptcy
Code.

 

Assignment:

 

The rights and duties under this Confirmation may not be assigned or transferred
by Party B without the prior written consent of Party A, such consent not to be
unreasonably withheld.

 

Notwithstanding the provisions of Section 7 of the Agreement, Party A may assign
its rights and delegate its obligations under this Transaction (including, for
the avoidance of doubt, the right to receive any deliveries or payments pursuant
to the provision opposite the caption “Payment Obligation in Respect of
Extraordinary Dividends”), in whole or in part, (a) to any affiliate of Party A
or (b) to any non-affiliate of Party A with the prior written consent of Party
B, such consent not to be unreasonably withheld, in each case effective upon the
delivery to Party B of both (i) an executed acceptance and assumption by the
assignee of the transferred obligations of Party A under the Transaction (the
“Transferred Obligations”); and (ii) an executed guarantee of Party A’s Credit
Support Provider of the Transferred Obligations; provided, however, that Party A
may not assign its rights or delegate its obligations under this Transaction if
such assignment or delegation shall result in an (A) Event of Default with
respect to which Party A is the Defaulting Party, a Termination Event, a
Potential Event of Default with respect to which Party A would be the Defaulting
Party or a potential Termination Event, (B) Party B being required to pay to the
transferee an amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 2(e), 6(d)(ii),
or 6(e)) greater than the amount that Party B would have been required to pay to
Party A in the absence of such transfer, or (C) Party B receiving a payment from
which an amount has been withheld or deducted, on account of a Tax under
Section 2(d)(i) (except in respect of interest under Section 2(e), 6(d)(ii), or
6(e)), in excess of the amount that Party A would have been required to so
withhold or deduct in the absence of such transfer, unless the transferee would
be required to make additional payments pursuant to
Section 2(d)(i)(4) corresponding to such withholding or deduction.

 

The Agent may assign or transfer any of its rights or duties hereunder without
the prior written consent of the other parties hereto to any affiliate of Party
A, so long as such affiliate is a broker-dealer registered with the Securities
and Exchange Commission.

 

The Collateral Agent may assign or transfer any of its rights or duties
hereunder without the prior written consent of the other parties hereto to any
affiliate of Party A, so long as such affiliate qualifies as a “stockbroker”
within the meaning of Section 101 (53A) of Title 11 of the Bankruptcy Code.

 

Non-Confidentiality:

 

The parties hereby agree that (i) effective from the date of commencement of
discussions concerning the Transaction, Party B and each of its employees,
representatives, or other agents may disclose to

 

11

--------------------------------------------------------------------------------


 

any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transaction and (ii) Party A does not assert any claim of
proprietary ownership in respect of any description contained herein or therein
relating to the use of any entities, plans or arrangements to give rise to a
particular United States federal income tax treatment for Party B.

 

Matters relating to Agent.

 

1.               Agent shall act as “agent” for Party A and Party B in
connection with the Transaction.

 

2.               Agent will furnish to Party B upon written request a statement
as to the source and amount of any remuneration received or to be received by
Agent in connection herewith.

 

3.               Agent has no obligation hereunder, by guaranty, endorsement or
otherwise, with respect to performance of Party A’s obligations hereunder or
under the Agreement.

 

4.               Party A is not a member of the Securities Investor Protection
Corporation.

 

4.                                       Collateral Provisions:

 

a.               Delivery of Collateral:

 

On or prior to the Trade Date, Party B shall deliver to the Collateral Agent, as
agent for and for the benefit of Party A, in pledge hereunder, Eligible
Collateral consisting of a number of Class B Shares equal to 5,000,000 (the
“Minimum Number”) in the manner set forth below.  On or prior to April 8, 2005,
Party B shall deliver to the Collateral Agent, as agent for and for the benefit
of Party A, in pledge hereunder, Eligible Collateral consisting of a number of
Class B Shares equal to the Number of Shares (assuming Physical Settlement were
applicable) minus the Minimum Number (the Shares delivered pursuant to this
sentence and the Shares delivered pursuant to the immediately preceding sentence
collectively referred to herein as the “Initial Pledged Items”) in the manner
set forth below.  “Eligible Collateral” means Shares or Class B Shares; provided
that Party B has good and marketable title thereto, free of all of any and all
lien, mortgage, interest, pledge, charge or encumbrance of any kind (other than
the security interests in the Collateral created hereby, a “Lien”) and Transfer
Restrictions (other than the Existing Transfer Restrictions) and that the
Collateral Agent, as agent for and for the benefit of Party A, has a valid,
first priority perfected security interest therein, a first lien thereon and
Control with respect thereto.  “Transfer Restriction” means, with respect to any
item of collateral pledged hereunder, any condition to or restriction on the
ability of the owner thereof to sell, assign or otherwise transfer such item of
collateral or enforce the provisions thereof or of any document related thereto
whether set forth in such item of collateral itself or in any document related
thereto, including, without limitation, (i) any requirement that any sale,
assignment or other transfer or enforcement of such item of collateral be
consented to or approved by any Person, including, without limitation, the
issuer thereof or any other obligor thereon, (ii) any limitations on the type or
status, financial or otherwise, of any purchaser, pledgee, assignee or
transferee of such item of collateral, (iii) any requirement of the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document of any Person to the issuer of, any other obligor on or any registrar
or transfer agent for, such item of collateral, prior to the sale, pledge,
assignment or other transfer or enforcement of such item of collateral and
(iv) any registration or qualification requirement or prospectus delivery
requirement for such item of collateral pursuant to any federal, state or
foreign securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such security being
a “restricted security” or Party B being an “affiliate” of the issuer of such
security, as such terms are defined in Rule 144 under the Securities Act, or as
a result of the sale of such security being subject to paragraph (c) of Rule 145
under the Securities Act); provided that the required delivery of any
assignment, instruction or entitlement order from the seller, Party B, assignor
or transferor of such item of collateral, together with any evidence of the
corporate or other authority of such Person, shall not constitute a “Transfer
Restriction”.  “Existing Transfer Restrictions” means Transfer Restrictions
existing with respect to any securities by virtue of the fact that Party B is an
“affiliate”, within the meaning of Rule 144 under the Securities Act, of the
Issuer and the requirements under the Repurchase Agreement with regard to
ownership by Party B of the Class B Shares.  “Person” means an individual, a
corporation, a limited

 

12

--------------------------------------------------------------------------------


 

liability company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

Any delivery of any securities or security entitlements (each as defined in
Section 8-102 of the UCC) as Collateral to the Collateral Agent, as agent for
and for the benefit of Party A, by Party B shall be effected (A) in the case of
Collateral consisting of certificated securities registered in the name of Party
B, by delivery of certificates representing such securities to the Collateral
Agent, accompanied by any required transfer tax stamps, and in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank, with signatures appropriately guaranteed, all in form and
substance satisfactory to the Collateral Agent and Party A, and the crediting by
the Collateral Agent of such securities to a securities account (as defined in
Section 8-501 of the UCC) (the “Collateral Account”) of Party A maintained by
the Collateral Agent, (B) in the case of Collateral consisting of uncertificated
securities registered in the name of Party B, by transmission by Party B of an
instruction to the issuer of such securities instructing such issuer to register
such securities in the name of the Collateral Agent or its nominee, accompanied
by any required transfer tax stamps, the issuer’s compliance with such
instructions and the crediting by the Collateral Agent of such securities to the
Collateral Account, (C) in the case of securities in respect of which security
entitlements are held by Party B through a securities intermediary, by the
crediting of such securities, accompanied by any required transfer tax stamps,
to a securities account of the Collateral Agent at such securities intermediary
or, at the option of Party A, at another securities intermediary satisfactory to
Party A and the crediting by the Collateral Agent of such securities to the
Collateral Account or (D) in any case, by complying with such alternative
delivery instructions as Party A shall provide to Party B in writing.

 

b.               Grant of Security Interests in the Collateral:

 

In order to secure the full and punctual observance and performance of the
covenants and agreements contained in this Confirmation and in the Agreement,
Party B hereby assigns and pledges to the Collateral Agent, as agent for and for
the benefit of Party A, and grants to the Collateral Agent, as agent for and for
the benefit of Party A, as secured party, security interests in and to, and a
lien upon and right of set-off against, and transfers to the Collateral Agent,
as agent for and for the benefit of Party A, as and by way of a security
interest having priority over all other security interests, with power of sale,
all of Party B’s right, title and interest in and to (i) the Initial Pledged
Items; (ii) all additions to and substitutions for the Initial Pledged Items
(including, without limitation, any securities, instruments or other property
delivered or pledged  hereunder) (such additions and substitutions, the
“Additions and Substitutions”); (iii) the Collateral Account of Party A
maintained by the Collateral Agent and all securities and other financial assets
(each as defined in Section 8-102 of the UCC) and other funds, property or
assets from time to time held therein or credited thereto; and (iv) all income,
proceeds and collections received or to be received, or derived or to be
derived, at the time that the Initial Pledged Items were delivered to the
Collateral Agent or any time thereafter (whether before or after the
commencement of any proceeding under applicable bankruptcy, insolvency or
similar law, by or against Party B, with respect to Party B) from or in
connection with the Initial Pledged Items or the Additions and Substitutions
(collectively, the “Collateral”).  The parties hereto expressly agree that all
rights, assets and property at any time held in or credited to the Collateral
Account shall be treated as financial assets (as defined in Section 8-102 of the
UCC).

 

c.               Certain Covenants of Party B relating to the Collateral:

 

Party B agrees that, so long as any of Party B’s obligations under the Agreement
remain outstanding:

 

1.               Party B shall ensure at all times that a Collateral Event of
Default shall not occur, and shall pledge additional Collateral in the manner
described hereunder as necessary to cause such requirement to be met. 
“Collateral Event of Default” means, at any time, the occurrence of either of
the following:  (A) failure of the Collateral to include, as Eligible
Collateral, a number of Shares or Class B Shares at least equal to the Number of
Shares (assuming Physical Settlement were applicable) or (B) failure at any time
of the security interests in the Collateral created hereby to constitute valid
and perfected security interests in all of the Collateral, subject to no prior,
equal or junior Lien, and, with respect to any Collateral consisting of
securities or security entitlements (each as defined in Section 8-102 of the

 

13

--------------------------------------------------------------------------------


 

UCC), as to which the Collateral Agent has Control, or, in each case, assertion
of such by Party B in writing.

 

2.               Party B shall, at its own expense and in such manner and form
as the Collateral Agent or Party A may require, give, execute, deliver, file and
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable in order to (i) create, preserve,
perfect, substantiate or validate any security interest granted pursuant hereto,
(ii) create or maintain Control with respect to any such security interests in
any investment property (as defined in Section 9-102(a) of the UCC) or
(iii) enable the Collateral Agent and Party A to exercise and enforce their
respective rights hereunder with respect to such security interest.

 

3.               Party B shall warrant and defend Party B’s title to the
Collateral, subject to the rights of the Collateral Agent and Party A, against
the claims and demands of all persons.  The Collateral Agent or Party A may
elect, but without an obligation to do so, to discharge any Lien of any third
party on any of the Collateral.

 

4.               Party B agrees that Party B shall not change (i) Party B’s name
in any manner or (ii) Party B’s “location” (as defined in Section 9-307 of UCC),
unless Party B shall have given the Collateral Agent and Party A not less than
10 days’ prior notice thereof.

 

5.               Party B agrees that Party B shall not (i) create or permit to
exist any Lien (other than the security interests in the Collateral created
hereby) or any Transfer Restriction upon or with respect to the Collateral,
(ii) sell or otherwise dispose of, or grant any option with respect to, any of
the Collateral or (iii) enter into or consent to any agreement (x) that
restricts in any manner the rights of any present or future owner of any
Collateral with respect thereto (other than this Confirmation) or (y) pursuant
to which any person other than Party B, the Collateral Agent, Party A and any
securities intermediary through whom any of the Collateral is held (but in the
case of any such securities intermediary only in respect of Collateral held
through it) has or shall have Control in respect of any Collateral.  For the
avoidance of doubt, notwithstanding anything herein to the contrary, Party B
shall have the right to instruct the Collateral Agent, by written notice
delivered to the Collateral Agent and Party A, to cause any Class B Shares that
constitute Collateral to be converted into Shares in accordance with the terms
of the Issuer’s restated certificate of incorporation (the “Certificate of
Incorporation”) to the extent necessary to comply with Party B’s obligations
under Section 7(e) of the Repurchase Agreement.

 

d.               Administration of the Collateral and Valuation of Securities:

 

1.               The Collateral Agent shall determine on each Business Day
whether a Collateral Event of Default shall have occurred.  If on any Business
Day the Collateral Agent determines that a Collateral Event of Default shall
have occurred, the Collateral Agent shall promptly notify Party B of such
determination by telephone call to Party B followed by a written confirmation of
such call.  If on any Business Day the Collateral Agent determines that no
Default Event or failure by Party B to meet any of Party B’s obligations under
“Certain Covenants of Party B relating to the Collateral” or under this
section has occurred and is continuing, Party B may obtain the release from the
security interests in the Collateral created hereby of any Collateral upon
delivery to the Collateral Agent and Party A of a written notice from Party B
indicating the items of Collateral to be released so long as, after such
release, no Collateral Event of Default shall have occurred. “Default Event”
means any Collateral Event of Default, any Event of Default with respect to
Party B or any Termination Event with respect to which Party B is the Affected
Party or an Affected Party or an Extraordinary Event that results in an
obligation of Party B to pay an amount pursuant to Section 12.9 of the Equity
Definitions.

 

2.               Party B may pledge additional Eligible Collateral hereunder at
any time by delivering the same pursuant to the provisions of “Delivery of
Collateral” above.  Concurrently with the delivery of any additional Eligible
Collateral, Party B shall deliver to the Collateral Agent and Party A a
certificate, dated the date of such delivery, (i) identifying the additional
items of Eligible Collateral being pledged and (ii) certifying that with respect
to such items of additional Eligible Collateral the representations

 

14

--------------------------------------------------------------------------------


 

and warranties contained in paragraphs 6, 7, 8 and 10 under Additional
Representations and Warranties above are true and correct with respect to such
Eligible Collateral on and as of the date thereof.

 

3.               If a Default Event has occurred and is continuing, the
Collateral Agent or Party A may at any time or from time to time, in its sole
discretion, cause any or all of the Collateral that is registered in the name of
Party B or Party B’s nominee to be transferred of record into the name of the
Collateral Agent, Party A or its nominee.  Party B shall promptly give to the
Collateral Agent and Party A copies of any notices or other communications
received by Party B with respect to Collateral that is registered, or held
through a securities intermediary, in the name of Party B or Party B’s nominee
and the Collateral Agent or Party A shall promptly give to Party B copies of any
notices and communications received by the Collateral Agent or Party A with
respect to Collateral that is registered, or held through a securities
intermediary, in the name of Collateral Agent, Party A or its nominee.

 

4.               Party B agrees that Party B shall forthwith upon demand pay to
Party A:

 

(i)             the amount of any taxes that Party A or the Collateral Agent may
have been required to pay by reason of the security interests in the Collateral
created hereby or to free any of the Collateral from any Lien thereon; and

 

(ii)          the amount of any and all reasonable out-of-pocket costs and
expenses, including the reasonable fees and disbursements of counsel and of any
other experts, that Party A or the Collateral Agent may incur in connection with
(A) the enforcement of this pledge, including such expenses as are incurred to
preserve the value of the Collateral and the validity, perfection, rank and
value of the security interests in the Collateral created hereby, (B) the
collection, sale or other disposition of any of the Collateral, (C) the exercise
by the Collateral Agent or Party A of any of the rights conferred upon it
hereunder or (D) any Default Event.

 

Any such amount not paid on demand shall bear interest (computed on the basis of
a year of 360 days and payable for the actual number of days elapsed) at a rate
per annum equal to 5% plus the prime rate as published from time to time in The
Wall Street Journal, Eastern Edition.

 

e.               No Rehypothecation of Collateral:

 

The parties hereto agree that each of the Collateral Agent and Party A may not
sell, lend, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Collateral.

 

f.                 Income and Voting Rights in Collateral:

 

The Collateral Agent, as agent for and for the benefit of Party A, shall have
the right to receive and retain as Collateral hereunder all proceeds of the
Collateral, including, without limitation, any Extraordinary Dividend (other
than any Extraordinary Dividend in respect of Class A Shares constituting
Collateral, which Extraordinary Dividend shall be promptly remitted to the
Collateral Agent if not otherwise promptly paid to Party A) and interest (such
proceeds as the Collateral Agent, as agent for and for the benefit of Party A,
shall have the right to receive and retain at any time, “Retained Proceeds”),
and Party B shall take all such action as the Collateral Agent shall deem
necessary or appropriate to give effect to such right.  All such Retained
Proceeds that are received by Party B shall be received in trust by the
Collateral Agent, as agent for and for the benefit of Party A, and, if the
Collateral Agent or Party A so directs, shall be segregated from other funds of
Party B and shall, forthwith upon demand by Party A, be delivered over to the
Collateral Agent, as agent for and for the benefit of Party A, as Collateral in
the same form as received (with any necessary endorsement).  Notwithstanding
anything herein to the contrary, Party B shall have the right with respect to
each dividend or distribution on the Collateral to direct the Collateral Agent,
as agent for and for the benefit of Party A, to deliver the Retained Proceeds
related to such dividend or distribution to Party A in satisfaction of Party B’s
obligation to make delivery or payment to Party A as described in the provision
opposite the caption “Payment Obligation in Respect of Extraordinary Dividends.”

 

15

--------------------------------------------------------------------------------


 

Unless a Default Event shall have occurred and be continuing, Party B shall have
the right, from time to time, to exercise all voting rights, including all
special governance rights granted under the Certificate of Incorporation in
respect of the Collateral, and to give consents, ratifications and waivers, and
to take any other action with respect to any or all of the Collateral.

 

If a Default Event shall have occurred and be continuing, Party A shall have the
right, to the extent permitted by law, and Party B shall take all such action as
may be necessary or appropriate to give effect to such right, to instruct the
Collateral Agent to exercise all voting rights, including all special governance
rights granted under the Certificate of Incorporation in respect of the
Collateral, and to give consents, ratifications and waivers, and to take any
other action with respect to any or all of the Collateral with the same force
and effect as if the Collateral Agent were the absolute and sole owner thereof.

 

g.              Remedies upon Party B Payment Events:

 

If any Party B Payment Event shall have occurred, the Collateral Agent, as agent
for and for the benefit of Party A, may exercise all the rights of a secured
party under the UCC (whether or not in effect in the jurisdiction where such
rights are exercised) and, in addition but except to the extent that such
delivery would cause Party B to cease to be in compliance with Section 7(c) of
the Repurchase Agreement (provided that for purposes of this sentence such
Section 7(c) shall be deemed not to include the words “and the occurrence of the
Settlement Date”), without being required to give any notice except as herein
provided or as may be required by mandatory provisions of law, may deliver or
cause to be delivered to itself from the Collateral Account in whole or partial,
as the case may be, satisfaction of Party B’s obligations to deliver Shares
under this Confirmation, a number of Shares then held in the Collateral Account,
not to exceed the number of Shares required to be delivered pursuant to this
Confirmation, whereupon the Collateral Agent, as agent for and for the benefit
of Party A, shall hold such Shares absolutely free from any claim or right of
whatsoever kind, including any equity or right of redemption of Party B that may
be waived or any other right or claim of Party B, and Party B, to the extent
permitted by law, hereby specifically waives all rights of redemption, stay or
appraisal that Party B has or may have under any law now existing or hereafter
adopted.

 

Party B hereby irrevocably appoints the Collateral Agent, as agent for and for
the benefit of Party A, as Party B’s true and lawful attorney (which power of
attorney is coupled with an interest), with full power of substitution, in the
name of Party B, Party A or otherwise, for the sole use and benefit of the
Collateral Agent, as agent for and for the benefit of Party A, but at the
expense of Party B, to the extent permitted by law, to exercise, at any time and
from time to time while a Party B Payment Event has occurred, all or any of the
following powers with respect to all or any of the Collateral:

 

(i)             to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due upon or by virtue thereof;

 

(ii)          to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

 

(iii)       to sell, transfer, assign or otherwise deal in or with the same or
the proceeds or avails thereof, as fully and effectually as if the Collateral
Agent, as agent for and for the benefit of Party A, were the absolute owner
thereof and in connection therewith, to make all necessary deeds, bills of sale,
instruments of assignment, transfer or conveyance of the property, and all
instructions and entitlement orders in respect of the property thus to be (or
that is being or has been) sold, transferred, assigned or otherwise dealt in;
and

 

(iv)      to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

 

provided that the Collateral Agent shall give Party B not less than one day’s
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral, except any Collateral that (A) threatens
to decline speedily in value, including, without limitation, equity securities,
or (B) is of a type

 

16

--------------------------------------------------------------------------------


 

customarily sold on a recognized market.  The Collateral Agent, Party A and
Party B agree that such notice constitutes “reasonable authenticated
notification” within the meaning of Section 9 611(b) of the UCC.

 

h.              Termination of Security Interest:

 

The rights hereby granted by Party B in the Collateral shall cease, terminate
and be void upon fulfilment of all of the obligations of Party B under this
Confirmation.  Any Collateral remaining at the time of such termination shall be
fully released and discharged from the security interests in the Collateral
created hereby and delivered to Party B by the Collateral Agent, all at the
request and expense of Party B.

 

i.                 Regarding the Collateral Agent:

 

1.               Party A, as secured party hereunder, hereby irrevocably
appoints and authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Confirmation as are delegated to
the Collateral Agent by the terms hereof, together with all such powers as are
reasonably incidental thereto.

 

2.               The obligations of the Collateral Agent hereunder are only
those expressly set forth in this Confirmation.

 

3.               The Collateral Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

4.               Neither the Collateral Agent nor any of its directors,
officers, agents or employees shall be liable to Party A for any action taken or
not taken by it in connection with this Confirmation (1) with the consent or at
the request of Party A, as secured party, or (2) in the absence of its own gross
negligence or willful misconduct.  The Collateral Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

5.               Party B shall indemnify the Collateral Agent against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from the Collateral Agent’s gross negligence
or willful misconduct) that the Collateral Agent may suffer or incur in
connection with this Confirmation or any action taken or omitted by the
Collateral Agent hereunder.

 

6.               Beyond the exercise of reasonable care in the custody thereof,
the Collateral Agent shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent, bailee or securities
intermediary or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.  The Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and shall not be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
agent, bailee or securities intermediary selected by the Collateral Agent in
good faith (or selected by an agent, bailee or securities intermediary so
selected by the Collateral Agent or by any agent, bailee or securities
intermediary selected in accordance with this parenthetical phrase).

 

7.               Any corporation or association into which the Collateral Agent
may be converted or merged, or with which it may be consolidated, or to which it
may sell or transfer its agency business and assets as a whole or substantially
as a whole, or any corporation or association resulting from any such
conversion, sale, merger, consolidation or transfer to which it is a party,
shall, subject to the prior written consent of Party A, as secured party, be and
become a successor Collateral Agent hereunder and vested with all of the title
to the Collateral and all of the powers, discretions, immunities, privileges and
other matters as was its predecessor without, except as provided above, the
execution or

 

17

--------------------------------------------------------------------------------


 

filing of any instrument or any further act, deed or conveyance on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

 

5.                                       The Agreement is further supplemented
by the following provisions:

 

Termination Provisions.

 

1.               The “Automatic Early Termination” provisions of Section 6(a) of
the Agreement shall not apply to Party A and Party B.

 

2.               Payments on Early Termination.  For the purpose of
Section 6(e) of the Agreement, Second Method and Loss will apply.

 

3.               “Termination Currency” means United States Dollars.

 

4.               Netting.  The provisions of Section 2(c) of the Agreement shall
apply, provided that Section 2(c) shall be amended by deleting “and” at the end
of clause (i) thereof and deleting clause (ii) thereof.

 

5.               Set-Off.  In addition to and without limiting any rights of
set-off that a party hereto may have as a matter of law, pursuant to contract or
otherwise, upon the occurrence of an Early Termination Event or an Event of
Default, the party that is not the Affected Party (in the case of an Early
Termination Event), or is not the Defaulting Party (in the case of an Event of
Default), (in each case, “Party X”) shall have the right to terminate, liquidate
and otherwise close out the transactions contemplated by this Confirmation
pursuant to the terms hereof, and to set off any obligation that Party X, or, if
Party A is Party X, any affiliate of Party X solely with respect to the right to
receive any deliveries or payments pursuant to the provision opposite the
caption “Payment Obligation in Respect of Extraordinary Dividends,” may have to
the other party (“Party Y”) hereunder, thereunder or otherwise, including
without limitation any obligation to make any release, delivery or payment to
Party Y pursuant to this Confirmation or any other agreement between Party X,
or, if Party A is Party X, any of its affiliates solely with respect to the
right to receive any deliveries or payments pursuant to the provision opposite
the caption “Payment Obligation in Respect of Extraordinary Dividends,” and
Party Y, against any right Party X, or, if Party A is Party X, any of its
affiliates solely with respect to the right to receive any deliveries or
payments pursuant to the provision opposite the caption “Payment Obligation in
Respect of Extraordinary Dividends,” may have against Party Y, including without
limitation any right to receive a payment or delivery pursuant to this
Confirmation or any other agreement between Party X, or, if Party A is Party X,
any of its affiliates solely with respect to the right to receive any deliveries
or payments pursuant to the provision opposite the caption “Payment Obligation
in Respect of Extraordinary Dividends,” and Party Y.  In the case of a set-off
of any obligation to release, deliver or pay assets against any right to receive
assets of the same type, such obligation and right shall be set off in kind.  In
the case of a set-off of any obligation to release, deliver or pay assets
against any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an amount of cash or assets, at the net obligor’s option, with a
value (determined, in the case of a delivery of assets, by the Calculation
Agent) equal to that of the net obligation.  In determining the value of any
obligation to release or deliver Shares or right to receive Shares, the value at
any time of such obligation or right shall be determined by reference to the
market value of the Shares at such time.  If an obligation or right is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation or right, in which case
set-off shall be effected in respect of that estimate, and the relevant party
shall account to the other party at the time such obligation or right is
ascertained.

 

18

--------------------------------------------------------------------------------


 

Tax Representations.  None.

 

Agreements to Deliver Documents.  For the purpose of Sections 4(a)(i) and
(ii) of the Agreement, each of Party A and Party B agrees to deliver the
following documents, as applicable:

 

1.               Party B shall deliver to Party A, upon execution of this
Confirmation, an Issuer Acknowledgment, executed by the Issuer and Party B, in
the form attached as Annex A hereto.

 

2.               Party B shall deliver to Party A, prior to or upon execution of
this Confirmation, evidence reasonably satisfactory to Party A as to the names,
true signatures and authority of the officers or officials signing this
Confirmation on its behalf.

 

Such documents shall be covered by the representation set forth in
Section 3(d) of the Agreement.

 

Miscellaneous:

 

1.               For the purpose of Section 12(a) of the Agreement:

 

Address for notices or communications to Party A:

 

Address:

Merrill Lynch International

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

4 World Financial Center

 

New York, NY 10281

 

 

 

Attn: Dar Maanavi

 

Tel: 212-450-6763

 

Fax: 212-738-1069

 

Designated responsible employee for the purposes of Section 12(a)(iii) of the
Agreement:

 

 

Dar Maanavi

 

Address for notices or communications to the Agent:

 

Address:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

4 World Financial Center

 

New York, NY 10281

 

 

 

Attn: Dar Maanavi

 

Tel: 212-450-6763

 

Fax: 212-738-1069

 

Address for notices or communications to the Collateral Agent:

 

Address:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

4 World Financial Center

 

New York, NY 10281

 

 

 

Attn: Dar Maanavi

 

Tel: 212-450-6763

 

Fax: 212-738-1069

 

19

--------------------------------------------------------------------------------


 

Address for notices or communications to Party B:

 

Address:

The St. Paul Travelers Companies, Inc.

 

385 Washington Street

 

St. Paul, MN 55102

Attention:

Kenneth F. Spence, III

 

Tel:  (651) 310-7911

 

Fax:  (651) 310-5838

 

2.               The date and time of the Transaction will be furnished by Party
A to Party B upon written request by Party B.

 

3.               Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Confirmation or any Credit Support
Document.  Each party (i) certifies that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Confirmation by, among other things, the mutual
waivers and certifications in this Section.

 

4.               The parties irrevocably consent to service of process given in
the manner provided for notices in Section in paragraph 1 immediately above. 
Nothing in this Confirmation shall affect the right of either party to serve
process in any other manner permitted by law.

 

5.               THE AGREEMENT AND EACH CONFIRMATION THEREUNDER WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE (PROVIDED THAT AS TO PLEDGED ITEMS LOCATED
IN ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK, PARTY A SHALL, IN ADDITION
TO ANY RIGHTS UNDER THE LAWS OF THE STATE OF NEW YORK, HAVE ALL OF THE RIGHTS TO
WHICH A SECURED PARTY IS ENTITLED UNDER THE LAWS OF SUCH OTHER JURISDICTION). 
EACH PARTY HEREBY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK.  THE PARTIES HERETO HEREBY AGREE THAT THE COLLATERAL AGENT’S JURISDICTION,
WITHIN THE MEANING OF SECTION 8-110(e) OF THE UCC, INSOFAR AS IT ACTS AS A
SECURITIES INTERMEDIARY HEREUNDER OR IN RESPECT HEREOF, IS THE STATE OF NEW
YORK.

 

6.               This Confirmation is not intended and shall not be construed to
create any rights in any person other than Party B, Party A and their respective
successors and assigns and no other person shall assert any rights as
third-party beneficiary hereunder.  Whenever any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  All the covenants and agreements herein contained by or
on behalf of Party B and Party A shall bind, and inure to the benefit of, their
respective successors and assigns whether so expressed or not.

 

7.               Any provision of this Confirmation may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, and in the case
of an amendment, by Party B and Party A or, in the case of a waiver, by the
party against whom the waiver is to be effective.

 

20

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

 

 

Yours faithfully,

 

 

 

MERRILL LYNCH INTERNATIONAL

 

 

 

 

 

By:

/s/ Kristen Chung

 

 

Name:

Kristen Chung

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED, as Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Carroll

 

 

Name:

Brian Carroll

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED, as Collateral Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Michael P. McCleary

 

 

Name:

Michael P. McCleary

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Confirmed as of the date first written above:

 

 

 

 

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Samuel G. Liss

 

 

 

 

Name:

Samuel G. Liss

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ISSUER ACKNOWLEDGMENT

 

April 6, 2005

 

Merrill Lynch International

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10281

 

Re:                               Forward Sale Transaction
The St. Paul Travelers Companies, Inc.

 

Dear Sirs or Mesdames:

 

Nuveen Investments, Inc., a Delaware corporation (the “Issuer”), understands
that The St. Paul Travelers Companies, Inc. (the “Selling Stockholder”) proposes
to enter, on the date hereof, into a prepaid forward sale transaction (the
“Transaction”) with Merrill Lynch International (the “Buyer”), Merrill Lynch,
Pierce Fenner & Smith Incorporated, as agent, and Merrill Lynch, Pierce Fenner &
Smith Incorporated, as collateral agent (the “Collateral Agent”) pursuant to
which the Buyer shall pay cash to the Selling Stockholder on or shortly after
the consummation of the Transaction, and the Selling Stockholder shall deliver
(subject to its right to cash settle the Transaction) to the Buyer on or about
December 31, 2005 (such date subject to acceleration as described in the
Confirmation) 5,824,800 shares of Class A common stock, par value $0.01 per
share, of the Issuer (“Class A Common Stock”) (such number of shares subject to
adjustment upon the occurrence of certain events), pursuant to (a) an agreement
(the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) and (b) a confirmation, dated as of the date
hereof, among the Selling Stockholder, the Collateral Agent and the Buyer (the
“Confirmation”, and together with the Agreement, the “Forward Documentation”). 
In addition, the Issuer understand that the Selling Stockholder shall pledge, in
accordance with the terms of the Forward Documentation, 5,824,800 (such number
subject to adjustment from time to time) shares of Class B common stock, par
value $0.01 per share, of the Issuer (“Class B Common Stock”), (subject to
conversion into Class A Common Stock pursuant to terms of the Pledge (as defined
below), the “Pledged Shares”) to the Collateral Agent, as agent for and for the
benefit of the Buyer, to secure the obligations of the Selling Stockholder under
the Transaction (the “Pledge”).  Finally, the Issuer understands that Merrill
Lynch & Co., Inc. will issue and sell to the public, in a concurrent transaction
registered under the Securities Act of 1933, as amended (the “Securities Act”),
$275,060,000 of 6.75% Mandatorily Exchangeable Securities due October 15, 2007
(the “Securities”), which are mandatorily exchangeable for shares of Class A
Common Stock.  Upon exchange of the Securities, shares of Class A Common Stock
shall be delivered to the holders of the Securities (the “Securityholders”) in
accordance with the terms of the indenture governing the Securities. 
Capitalized terms used and not otherwise defined herein shall have the meaning
assigned to such terms in the Forward Documentation.  For purposes of this
Issuer Acknowledgment, “Settlement Shares” means any shares of Class A Common
Stock delivered by the Selling Stockholder to the Buyer upon settlement of the
Transaction.

 

The Selling Stockholder is the record holder of certain shares of Class B Common
Stock.  The shares of Class B Common Stock are convertible into shares of
Class A Common Stock pursuant to the terms of the Issuer’s restated certificate
of incorporation, as amended (the “Certificate of Incorporation”).

 

The Buyer and the Selling Stockholder wish to set forth certain understandings
with the Issuer regarding the Transaction and the Pledged Shares.  Therefore,
for good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound, the Issuer acknowledges and
agrees with the Buyer that:

 

A-1

--------------------------------------------------------------------------------


 

(a)                                  none of the transactions contemplated in
the Forward Documentation shall violate any corporate policy of the Issuer or
other rules or regulations of the Issuer applicable to the Selling Stockholder,
including, but not limited to, the Issuer’s policies relating to trading in the
Class A Common Stock or the Class B Common Stock;

 

(b)                                 each share of Class B Common Stock is
convertible into one fully paid and non-assessable share of Class A Common
Stock;

 

(c)                                  the shares of Class A Common Stock issuable
upon conversion of all outstanding shares of Class B Common Stock have been duly
authorized and reserved for issuance upon such conversion, and the issuance of
such shares of Class A Common Stock are not subject to any preemptive or other
similar rights;

 

(d)                                 to the extent that the Collateral Agent or
the Buyer is permitted under the terms of the Forward Documentation to exercise
any of its rights under the Pledge, as promptly as practicable upon delivery to
the Issuer or the transfer agent for the shares of Class A Common Stock or
Class B Common Stock, as the case may be, (the “Transfer Agent”) of:

 

(i)                                     any required tax stamps;

 

(ii)                                  a stock power executed in blank; and

 

(iii)                               a duly executed conversion notice
substantially in the form attached hereto as Exhibit A hereto (the “Conversion
Notice”), together with the certificate or certificates evidencing such shares
of Class B Common Stock,

 

the Issuer shall, without any further action or delivery of any documents or
instruments on the part of the Collateral Agent or the Buyer or the Selling
Stockholder, and shall instruct the Transfer Agent to, convert any shares of
Class B Common Stock held by the Collateral Agent or the Buyer as Pledged Shares
into a number of fully paid and non-assessable shares of Class A Common Stock
equal to the number of shares of Class B Common Stock indicated in the
Conversion Notice and issue shares of Class A Common Stock or otherwise register
in such name or names as the Collateral Agent or the Buyer shall request and
deliver such shares of Class A Common Stock directly to the Collateral Agent or
the Buyer or its designee without the return thereof to the Selling Stockholder;

 

(e)                                  (i) not more than two years after the date
of delivery of the Settlement Shares by the Selling Stockholder to the Buyer
(assuming the Buyer is not, at such time, an “affiliate” of the Issuer as such
term is used in Rule 144 of the Securities Act), or such earlier date as the
Issuer and the Buyer shall agree, (ii) in connection with any delivery of the
Settlement Shares to the Securityholders upon exchange of the Securities
pursuant to the terms thereof (assuming any such Securityholder is not, at such
time, an “affiliate” of the Issuer as such term is used in Rule 144 of the
Securities Act), (iii) if the Collateral Agent or the Buyer forecloses on the
Pledged Shares pursuant to the terms of the Pledge, in conjunction with the
delivery of an opinion from reputable national securities counsel that such
Pledged Shares are not required to bear a legend relating to restrictions on the
disposition thereof under the Securities Act, upon the Buyer’s request (assuming
the Buyer is not, at such time, an “affiliate” of the Issuer as such term is
used in Rule 144 of the Securities Act), the Issuer shall reissue the Settlement
Shares (or the Pledge Shares in the case of clause (iii) above) without any
legends thereon that relate to restrictions on the disposition thereof under the
Securities Act; and

 

(f)                                    it hereby waives any requirement, whether
contractual or otherwise, that the Selling Stockholder, the Collateral Agent or
the Buyer provide prior written conversion notice to the Issuer or the Board of
Directors of the Issuer (other than the Conversion Notice) in connection with
the conversion by the Selling Stockholder, the Collateral Agent or the Buyer (on
behalf of the Selling Stockholder or for the Buyer’s account) of any Pledged
Shares into shares of Class A Common Stock.

 

In addition, the Issuer understands that the execution and delivery of this
Issuer Acknowledgment by the Selling Stockholder constitutes the irrevocable
instruction of the Selling Stockholder to the Issuer to pay to the Collateral
Agent in its capacity as Collateral Agent, all distributions on the Pledged
Shares (to the extent such Pledged Shares are in the form of Class B Common
Stock), and to deliver to the Collateral Agent in its capacity as

 

A-2

--------------------------------------------------------------------------------


 

Collateral Agent, shares of Class A Common Stock issued upon conversion of the
Pledged Shares, in each case, represented by Certificate Numbers 17 and 22
(Registered Owner: The St. Paul Travelers Companies, Inc.) until such time that
the Issuer has been informed by the Collateral Agent or the Buyer that the
Collateral Agent no longer holds such Pledged Shares as Collateral (as such term
is defined in the Pledge).

 

In addition, the Buyer and the Collateral Agent wish to set forth certain
understandings with the Selling Stockholder regarding the Transaction and the
Pledged Shares.  Therefore, for good and valuable consideration, the adequacy of
which is hereby acknowledged, and intending to be legally bound, the Selling
Stockholder acknowledges and agrees with the Buyer and the Collateral Agent and
represents and warrants to the Buyer and the Collateral Agent that:

 

(a)                                  each share of Class B Common Stock is
convertible into one fully paid and non-assessable share of Class A Common
Stock;

 

(b)                                 the shares of Class A Common Stock issuable
upon conversion of all outstanding shares of Class B Common Stock have been duly
authorized and reserved for issuance upon such conversion, and the issuance of
such shares of Class A Common Stock are not subject to any preemptive or other
similar rights;

 

(c)                                  in the event that the Collateral Agent or
the Buyer is permitted under the terms of the Forward Documentation, and wishes,
to exercise any of its rights under the Pledge with respect to the voting or the
delivery, sale or transfer to any person of any Pledged Shares, the Selling
Stockholder hereby agrees that the Pledged Shares shall first be converted into
shares of Class A Common Stock in accordance with the provisions of the
Certificate of Incorporation as described above in sub-section (d);

 

(d)                                 any Settlement Shares delivered by the
Selling Stockholder to the Buyer shall be free from (i) any lien, charge, claim
or other encumbrance and any other contractual restrictions whatsoever or any
restrictions under United States federal securities laws, without any obligation
on the part of the receiver of such Class A Common Stock in connection with that
party’s subsequent sale of such Class A Common Stock to deliver an offering
document, or comply with any volume or manner of sale restrictions, (ii) any and
all restrictions that any sale, assignment or other transfer of such Class A
Common Stock be consented to or approved by any person or entity, including
without limitation, us or any other obligor thereon, (iii) any limitations on
the type or status, financial or otherwise, of any purchaser, pledgee, assignee
or transferee of such Class A Common Stock, (iv) any requirement of the delivery
of any certificate, approval, consent, agreement, opinion of counsel, notice or
any other document of any person or entity to us of, any other obligor on or any
registrar or transfer agent for, such Class A Common Stock, prior to the sale,
pledge, assignment or other transfer of such Class A Common Stock, and (v) any
registration or qualification requirement or prospectus delivery requirement for
such Class A Common Stock pursuant to United States federal securities laws
(each of clauses (i) through (iv) above, “Transfer Restrictions”) (A) in the
hands of the Buyer no later than two years after the date of delivery of the
Settlement Shares by the Selling Stockholder to the Buyer (assuming the Buyer is
not, at such time, an “affiliate” of the Issuer as such term is used in Rule 144
of the Securities Act), or such earlier date as the Issuer and the Buyer shall
agree, or (B) in the hands of the Securityholders upon delivery of the
Settlement Shares to the Securityholders upon exchange of the Securities
pursuant to the terms thereof (assuming any such Securityholder is not, at such
time, an “affiliate” of the Issuer as such term is used in Rule 144 of the
Securities Act);

 

(e)                                  if the Collateral Agent or the Buyer
forecloses on the Pledged Shares pursuant to the terms of the Pledge, the
Pledged Shares shall be free from any Transfer Restrictions (assuming the Buyer
is not, at such time, an “affiliate” of the Issuer as such term is used in
Rule 144 of the Securities Act);

 

(f)                                    it shall use reasonable efforts to do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the Buyer may reasonably request in order to make
the Settlement Shares (or the Pledged Shares in the case of clause (iii) below)
free from any Transfer Restrictions (i) in the hands of the Buyer upon the
occurrence of the second anniversary from the date of delivery of the Settlement
Shares by the Selling Stockholder to the Buyer (assuming the Buyer is not, at
such time, an “affiliate” of the Issuer as such term is used in Rule 144 of the
Securities Act), (ii) in the hands of the Securityholders upon the delivery of
the Settlement Shares to the

 

A-3

--------------------------------------------------------------------------------


 

Securityholders upon conversion of the Securities pursuant to the terms thereof
(assuming any such Securityholder is not, at such time, an “affiliate” of the
Issuer as such term is used in Rule 144 of the Securities Act) or (iii) if the
Collateral Agent or the Buyer forecloses on the Pledged Shares pursuant to the
terms of the Pledge (assuming the Buyer is not, at such time, an “affiliate” of
the Issuer as such term is used in Rule 144 of the Securities Act);

 

(g)                                 the execution and delivery of this Issuer
Acknowledgment by the Selling Stockholder constitutes the irrevocable
instruction of the Selling Stockholder to the Issuer to pay to the Collateral
Agent in its capacity as Collateral Agent, all distributions on the Pledged
Shares (to the extent such Pledged Shares are in the form of Class B Common
Stock), and to deliver to the Collateral Agent in its capacity as Collateral
Agent, shares of Class A Common Stock issued upon conversion of the Pledged
Shares, in each case, represented by Certificate Numbers 17 and 22 (Registered
Owner: The St. Paul Travelers Companies, Inc.) until such time that the Issuer
has been informed by the Collateral Agent or the Buyer that the Collateral Agent
no longer holds such Pledged Shares as Collateral (as such term is defined in
the Pledge); and

 

(h)                                 the Issuer may rely upon a Conversion Notice
delivered by the Collateral Agent or the Buyer in accordance with
sub-section (d) on the second page of this Issuer Acknowledgment.

 

For purposes of this Issuer Acknowledgment, “Business Day” means any day on
which commercial banks are open for business in New York City.

 

This Issuer Acknowledgement shall be construed in accordance with and governed
by the laws of the State of New York (without reference to choice of law
doctrine).

 

A-4

--------------------------------------------------------------------------------


 

Please indicate your receipt of, and agreement with, this Issuer Acknowledgment
by signing in the space provided below.

 

 

 

Very truly yours,

 

 

 

 

 

NUVEEN INVESTMENTS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed:

 

 

MERRILL LYNCH INTERNATIONAL

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF CONVERSION NOTICE]

 

[Date]

 

Nuveen Investments, Inc.
333 West Wacker Drive
Chicago, Illinois 60606

 

Attention:  General Counsel

 

Reference is made to the letter agreement among Nuveen Investments, Inc. (the
“Issuer”), The St. Paul Travelers Companies, Inc. (the “Selling Stockholder”)
and Merrill Lynch International (the “Buyer”), dated as of April 6, 2005 (the
“Issuer Acknowledgement”), in connection with that certain prepaid forward sale
and purchase transaction of shares of Class A Common Stock of the Issuer (the
“Transaction”) entered into among the Selling Stockholder, the Buyer and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as collateral agent.  Capitalized
terms used and not otherwise defined herein shall have the meaning assigned to
such terms in the Issuer Acknowledgment.

 

This letter constitutes written conversion notice (the “Conversion Notice”) as
required by Section 6.5 of the Issuer’s restated certificate of incorporation
(the “Certificate of Incorporation”).  In connection with the exercise of the
Collateral Agent’s and the Buyer’s rights under the Pledge with respect to the
Pledged Shares, the Collateral Agent, as agent for and for the benefit of, the
Buyer, hereby gives notice of its election to convert [number of shares of
Class B Common Stock to be converted] shares of Class B Common Stock into an
equal number of shares of Class A Common Stock on the date hereof, as
contemplated by Section 6.5(a)(iii) of the Certificate of Incorporation.  The
Collateral Agent, as agent for and for the benefit of, the Buyer, hereby
certifies that this Conversion Notice is being delivered in compliance in all
respects with the Pledge.  Simultaneously with the delivery to you of this
Conversion Notice, we have delivered to the Transfer Agent and surrendered for
conversion certificates evidencing the shares of Class B Common Stock subject to
conversion duly endorsed by the Selling Stockholder or in blank or accompanied
by a duly executed proper instrument of transfer.

 

Pursuant to this Conversion Notice, please convert, or instruct the Transfer
Agent to convert, [number of shares of Class B Common Stock to be converted]
shares of Class B Common Stock into [number of shares of Class A Common Stock to
be issued upon conversion] shares of Class A Common Stock, issue such shares of
Class A Common Stock in the name of [the Collateral Agent/the Buyer] and deliver
the certificates evidencing such shares of Class A Common Stock directly to the
following address:

 

Merrill Lynch International

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10281

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10281

Attention: Dar Maanavi

 

Please do not deliver the certificates representing such shares of Class A
Common Stock to the Selling Stockholder under any circumstances pursuant to the
terms of this Conversion Notice.

 

AA-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

MERRILL LYNCH INTERNATIONAL

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED, as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

AA-2

--------------------------------------------------------------------------------


 

ANNEX B

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & CO.”), hereby unconditionally guarantees to ST. PAUL
TRAVELERS COMPANIES, INC. (the “Company”), the due and punctual payment of any
and all amounts payable by Merrill Lynch International, a company organized
under the laws of England and Wales (“MLI”), its successors and permitted
assigns, to the extent such successors or permitted assigns are direct or
indirect subsidiaries of ML & Co., under the terms of the Master Agreement
between the Company and MLI, dated as of April 6, 2005 (the “Agreement”),
including, in case of default, interest on any amount due, when and as the same
shall become due and payable, whether on the scheduled payment dates, at
maturity, upon declaration of termination or otherwise, according to the terms
thereof. In case of the failure of MLI punctually to make any such payment, ML &
Co. hereby agrees to make such payment, or cause such payment to be made,
promptly upon demand made by the Company to ML & Co.; provided, however that
delay by the Company in giving such demand shall in no event affect ML & Co.’s
obligations under this Guarantee. This Guarantee shall remain in full force and
effect or shall be reinstated (as the case may be) if at any time any payment
guaranteed hereunder, in whole or in part, is rescinded or must otherwise be
returned by the Company upon the insolvency, bankruptcy or reorganization of MLI
or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Agreement; the
absence of any action to enforce the same; any waiver or consent by the Company
concerning any provisions thereof; the rendering of any judgment against MLI or
any action to enforce the same; or any other circumstances that might otherwise
constitute a legal or equitable discharge of a guarantor or a defense of a
guarantor. ML & Co. covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Agreement. This Guarantee
shall continue to be effective if MLI merges or consolidates with or into
another entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of MLI; all demands whatsoever, except as noted in the
first paragraph hereof, and any right to require a proceeding first against MLI.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Agreement,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of MLI under
the Agreement entered into prior to the effectiveness of such notice of
termination.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Agreement, according to its terms.

 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

 

MERRILL LYNCH & CO., INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date: April 6, 2005

 

B-1

--------------------------------------------------------------------------------

 